DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application and preliminary amendment filed on 9/23/2019 and IDS filed on 11/14/2019.  Claims 10-17 are pending, wherein claims 1-9 have been cancelled and claims 10-17 are newly added.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, wherein it is NOT understood whether the “predetermined application conditions of the physical model” (claim 11) or “operation time of the target device” (claim 12) is a “further” condition from which the value to be used to manage the target device (in addition to the value estimated by the statistics estimation and the value estimated by the physical estimation) or whether it is a separate condition altogether.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to computer program per se, which is not one of the statutory patentable subject matter (i.e., is not one of a process, machine, manufacture or composition of matter).
Applicant may want to replace “A program” (line 1) with –A non-transitory computer readable medium comprising a program—to place the claims under one of statutory category of patentable subject matter (i.e., article of manufacture).
Allowable Subject Matter
Claims 10,13-16 are allowed.
Claims 11-12,17 would be allowable if claims 11-12 are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if claim 17 is rewritten or amended to overcome the rejections under 35 USC 101 above.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 10-17, the independent claims 1, 16 and 17, from which the respective claims depend, recite the information processing device/method/program comprising a combination of inventive operations/steps of specifying a value to be used based on an amount of values of the past state quantities used to construct the statistical model, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.  In particular, although Nomura et al. (Japanese Patent Document No. JP 09330103 A, see abstract) teaches the specifying a value based on estimated value derived from a statistical model and estimated value derived from a physical model, there’s no teaching or suggestion that the specified value also based on the physical model which is based on an amount of values of the past state quantities used to construct the statistical model as claimed.  Other prior arts made of record similarly failed to teach this inventive feature.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims 10-16 are directed to a machine, and a process, respectively; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of shapes associated with the electronic design/device (i.e., target device), as normally found in the art of computer-aided design and analysis of systems (i.e., target device); nor are  the claims directed to certain methods of organizing human activity. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	




/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        February 12, 2022